     Case 2:19-cv-04237-SVW-PJW Document 23-1 Filed 07/15/19 Page 1 of 7 Page ID #:779



               1 RYAN M. LAPINE, ESQ. (Cal. Bar No. 239316)
                 rlapine@rmslaw.com
               2 JOSHUA H. HERR, ESQ. (Cal. Bar No. 301775)
                 jherr@rmslaw.com
               3 ROSENFELD, MEYER & SUSMAN LLP
                 232 North Canon Drive
               4 Beverly Hills, California 90210-5302
                 Telephone: (310) 858-7700
               5 Facsimile: (310) 860-2430
               6 Attorneys for Plaintiffs
                 NANO FOUNDATION, LTD. and
               7 COLIN LeMahieu
               8                      UNITED STATES DISTRICT COURT
               9                    CENTRAL DISTRICT OF CALIFORNIA
              10
              11 NANO FOUNDATION, LTD., a New ) Case No. 2:19-cv-04237 DDP (PJWx)
                 York non-profit corporation; and      )
              12 COLIN   LeMAHIEU,     an  individual, ) DECLARATION OF COLIN
                                                       ) LEMAHIEU IN SUPPORT OF
              13             Plaintiffs,               ) PLAINTIFFS NANO
                                                       ) FOUNDATION, LTD. AND COLIN
              14       vs.                             ) LEMAHIEU'S OPPOSITION TO
                                                       ) DEFENDANT DAVID C. SILVER'S
              15 DAVID   C. SILVER,    an individual,  ) SPECIAL MOTION TO STRIKE
                                                       ) COMPLAINT PURSUANT TO CAL.
              16             Defendant.                ) CODE CIV. PROC. §425.16
                                                       )
              17                                       ) Date: August 5, 2019
                                                       ) Time: 1:30 p.m.
              18                                       ) Judge: Hon. Stephen V. Wilson
                                                       ) Ctrm: 10A – 10th Floor
              19                                       )
                                                       )
              20                                       )
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
ROSENFELD,                                                 1
 MEYER &                       DECLARATION OF COLIN LEMAHIEU'S ISO PLAINTIFFS' OPPOSITION
SUSMAN LLP
                   520510.01      TO DEFENDANT'S SPECIAL MOTION TO STRIKE COMPLAINT
     Case 2:19-cv-04237-SVW-PJW Document 23-1 Filed 07/15/19 Page 2 of 7 Page ID #:780



               1                          DECLARATION OF COLIN LEMAHIEU
               2               I, COLIN LeMAHIEU, declare as follows:
               3               1.   I have personal knowledge of the facts set forth in this Declaration and,
               4 if called as a witness, could and would testify competently to such facts under oath.
               5 I am a defendant in this action and the Chief Executive Officer of Defendant Nano
               6 Foundation, LTD. ("Nano Foundation"). I make this Declaration in support of
               7 Plaintiffs' Opposition To Defendant David C. Silver's Special Motion To Strike
               8 Complaint Pursuant To Cal. Code Civ. Proc. §425.16.
               9               2.   In 2014 and 2015, I developed a cryptocurrency that utilized block-
              10 lattice technology to decentralize processing without sacrificing security. The
              11 cryptocurrency was originally called "RaiBlocks" but its name was subsequently
              12 changed to "Nano." I released Nano to the public on October 4, 2015 by releasing
              13 the open-source software whereby users could collect Nano via a CAPTCHA
              14 system which in industry parliance is called the "faucet" through which Nano is
              15 collected by users.
              16               3.   In early 2018, I formed Nano Foundation and its subsidiary, NanoLabs,
              17 to service the software that operates Nano and for broader development of Nano.
              18 Both Nano Foundation and NanoLabs are non-profit entities.
              19               4.   As a software engineer and creator and developer of a widely-traded
              20 cryptocurrency, as well as the CEO of a non-profit foundation dedicated to
              21 developing that cryptocurrency, I am intimately familiar with the technologies and
              22 software upon which cryptocurrency is built, as well as the markets for the sale of
              23 cryptocurrencies. As the progenitor of Nano, I also closely followed the market of
              24 Nano and the dollar amounts that it was sold for since its release. Nano is a "pure
              25 cryptocurrency", not an internet coin offering ("ICO"). An alternative coin or ICO
              26 is a cash-backed token given out as security in exchange for capital. Alternative
              27 coin issuers profit if the market rate for their tokens exceed their initial capital
              28 backing. Cryptocurrency coins, on the other hand, are released as computer code,
LAW OFFICES
ROSENFELD,                                                       2
 MEYER &                             DECLARATION OF COLIN LEMAHIEU'S ISO PLAINTIFFS' OPPOSITION
SUSMAN LLP
                   520510.01            TO DEFENDANT'S SPECIAL MOTION TO STRIKE COMPLAINT
     Case 2:19-cv-04237-SVW-PJW Document 23-1 Filed 07/15/19 Page 3 of 7 Page ID #:781



               1 mined by users from an internet site or application, called a faucet, and obtain value
               2 if and only if users view them as a reliable and trustworthy tool to facilitate
               3 electronic exchanges of goods and services. Cryptocurrency coins are commodities
               4 that vary in value as a function of demand versus supply. Because they are not
               5 cash-backed like alternative coins and, therefore, cannot be diluted by increased
               6 market saturation with a large cash-backed subsequent issuance that reduces scarcity
               7 and drives down value, cryptocurrency coins released at a known frequency from
               8 faucets derive inherent value from their existence as "pure cryptocurrency." This
               9 basic foundational information about "pure cryptocurrencies" and ICOs is widely
              10 known to industry insiders and investors, incuding those who attend industry
              11 conventions; it is cryptocurrency 101.
              12               5.   Between the release of Nano on October 4, 2015 and October 20, 2017,
              13 126,248,289 Nano coins were generated.
              14               6.   On October 20, 2017, I publicly "closed the faucet" on the currency by
              15 stopping creation and distribution of Nano. I accomplished this by destroying
              16 ("burning") the remaining Nano that could be generated. On October 20, 2017, I
              17 burned the remaining Nano on camera on a video that I posted to YouTube.
              18               7.   Cryptocurrency, like currency, is traded on exchanges. An exchange is
              19 a third-party business that allows customers to purchase and sell cryptocurrency for
              20 other assets, including conventional money. Beginning in March 2017, Nano was
              21 exchanged on cryptocurrency exchanges.
              22               8.   On April 20, 2017, Nano began being traded on a new cryptocurrency
              23 exchange called BitGrail, an Italy-based exchange run by an individual named
              24 Francesco Firano. Neither I nor Nano Foundation ever vouched for BitGrail or
              25 made any representations about it. Neither I nor Nano Foundation were ever paid
              26 by BitGrail, nor did I or Nano Foundation ever make money off the Nano
              27 transactions that occurred through BitGrail. That is simply not how a
              28
LAW OFFICES
ROSENFELD,                                                      3
 MEYER &                            DECLARATION OF COLIN LEMAHIEU'S ISO PLAINTIFFS' OPPOSITION
SUSMAN LLP
                   520510.01           TO DEFENDANT'S SPECIAL MOTION TO STRIKE COMPLAINT
     Case 2:19-cv-04237-SVW-PJW Document 23-1 Filed 07/15/19 Page 4 of 7 Page ID #:782



               1 crpytocurrency like Nano works. However, BitGrail became a popular medium for
               2 the sale of Nano.
               3               9.    BitGrail suffered multiple hacks between July and October 2017
               4 wherein approximately 10 million Nano coins were stolen by third-party hackers,
               5 including a hack in July 2017 wherein approximately 2.5 million Nano coins were
               6 stolen and another hack in October 2017 wherein approximately 7.5 million Nano
               7 coins were stolen. In late January, early February 2018, one Nano coin was sold on
               8 the exchanges for approximately $15. Accordingly, when the news media reported
               9 on Bitgrail’s announcement that approximately 10 million Nano coins had been
              10 stolen they reported that the value of the theft was approximately $150,000,000.
              11 Neither I nor the public was aware at the time of Bitgrail’s announcement that, in
              12 fact, the hack had occurred months earlier. The hackers were unrelated in any way
              13 to Nano Foundation or to me. Neither I nor Nano Foundation have any reason to
              14 believe that the hack was perpetrated by Mr. Firano or BitGrail. After extensive
              15 investigation following the hack, it became clear that the hack had nothing to do
              16 with a flaw in Nano itself or an error made by Nano Foundation but rather was a
              17 result of a vulnerability in BitGrail's exchange software.
              18               10.   Within minutes of learning of the hack on February 8, 2018, Nano
              19 Foundation immediately reported it to the Federal Bureau of Investigation. Nano
              20 Foundation and I have taken all steps within our power to assist law enforcement in
              21 attempting to remedy the hack. I and other Nano Foundation executives and
              22 attorneys have exchanged numerous communications with the FBI, offered
              23 investigatory reports to law enforcement, traveled to Italy to work with law
              24 enforcement there to discover the source of the hack, and created a forensic "block
              25 explorer" to track transactions to attempt to locate the stolen Nano. Nano
              26 Foundation donated $1 million to fund legal efforts to assist victims recover their
              27 stolen coins. This was not an "exit scam" perpetrated by me or Nano Foundation:
              28 neither I nor Nano Foundation took anything from this theft, nor did we profit from
LAW OFFICES
ROSENFELD,                                                       4
 MEYER &                             DECLARATION OF COLIN LEMAHIEU'S ISO PLAINTIFFS' OPPOSITION
SUSMAN LLP
                   520510.01            TO DEFENDANT'S SPECIAL MOTION TO STRIKE COMPLAINT
     Case 2:19-cv-04237-SVW-PJW Document 23-1 Filed 07/15/19 Page 5 of 7 Page ID #:783



               1 the $150,000,000 loss. We are not involved in it in any way, and did not own,
               2 control or operate BitGrail. An "exit scam" is a complex theft that occurs when the
               3 owners of a purported cryptocurrency sell all or substantially all of their holdings for
               4 top dollar. Neither I nor Nano Foundation did so.
               5               11.   Nobody from Nano Foundation ever said "it's against our ethos" to fix
               6 the problem or remedy the BitGrail hack. Neither I nor Nano Foundation nor any
               7 Nano Foundation executives were under investigation by the Federal Bureau of
               8 Investigation or other law enforcement, nor were criminal charges ever brought or
               9 threatened against us. We did everything in our power to assist law enforcement
              10 with investigating the BitGrail hack. Because neither I nor Nano Foundation nor
              11 any Nano Foundation executives received anything from the BitGrail hack, there
              12 was nothing that we could even return.
              13               12.   Long before the BitGrail hack, on June 15, 2016, my wife filed for
              14 divorce. I did not contest the divorce. I did not at that time, or at any time since,
              15 own 90% of the Nano in circulation, or anything near that number. I did not initiate
              16 the divorce proceeding, and I did not decide to get a divorce because I "deserved
              17 better because I was now rich." I was not rich: even if I had held a large quantity of
              18 Nano, it would have been worth almost nothing, as at the time of the divorce an
              19 individual Nano coin would have sold for less than a penny, if at all. My wife did
              20 not "take all the money." The divorce did not involve any exchange of Nano, nor
              21 did I or my wife put Nano in any financial affidavits in the divorce (much less on
              22 the "security side" of such an affidavit), nor did we argue over its value in the
              23 divorce. I never made any statement as to the value of Nano in that proceeding. It
              24 was a no-contest divorce under Texas law, in Texas courts.
              25               13.   Today Nano is sold on multiple exchanges, including but not limited to
              26 Binance, the largest cryptocurrency exchange.
              27               14.   After David Silver made his speech at the Blockchain Summit on
              28 October 24, 2018, I was informed of the contents of the speech almost immediately.
LAW OFFICES
ROSENFELD,                                                       5
 MEYER &                             DECLARATION OF COLIN LEMAHIEU'S ISO PLAINTIFFS' OPPOSITION
SUSMAN LLP
                   520510.01            TO DEFENDANT'S SPECIAL MOTION TO STRIKE COMPLAINT
     Case 2:19-cv-04237-SVW-PJW Document 23-1 Filed 07/15/19 Page 6 of 7 Page ID #:784



               1 A video of the speech was published to YouTube, and I watched it. Many of my
               2 peers in the cryptocurrency industry were present for Mr. Silver's speech and told
               3 me about it afterward. Having been falsely accused by David Silver of, inter alia,
               4 committing a crime, facing jail time, and divorcing his wife because I "deserved
               5 better", I was humiliated. I suffered considerable emotional distress as a result of
               6 these outrageous false accusations: I suffered from anxiety, stress, and shame. It
               7 kept me up at night and filled my thoughts during the day. It was difficult to face or
               8 speak to other industry professionals because I was afraid of what they thought of
               9 me, my divorce, which had until Mr. Silver's speech been a private matter, and his
              10 claims that I and/or Nano Foundation had perpetrated a crime. Since Mr. Silver's
              11 speech, I have been shunned by certain leaders in the industry. Before Mr. Silver's
              12 speech, I had multiple opportunities to advance my career and work with others in
              13 the cryptocurrency industry. Given my reputation has been so damaged, many of
              14 those opportunities have closed, and new opportunities have not arisen. Because of
              15 Mr. Silver's defamatory statements against me and Nano Foundation, industry
              16 leaders and people who trade cryptocurrency are confused as to my expertise and,
              17 saliently, my character. This action is essential for me to rehabilitate my good name,
              18 which Silver wrecked with his reckless, false statements to my industry colleagues.
              19               15.   When Mr. Silver made his defamatory statements on May 24, 2018,
              20 one Nano coin was selling at approximately $4.56. Almost immediately after Mr.
              21 Silver made his speech at the Blockchain Summit, demand for Nano dried up.
              22 Nano's value decreased dramatically and sold for far less, reaching a floor of less
              23 than $1 before leveling out at its current value of approximately $1.25. Nano
              24 Foundation, which held a small portion of Nano dedicated to developing the
              25 cryptocurrency, suffered a loss in excess of $500,000 given its Nano holdings.
              26 Further, Nano Foundation was forced to incur extraordinary expenses to counter the
              27 ///
              28 ///
LAW OFFICES
ROSENFELD,                                                       6
 MEYER &                             DECLARATION OF COLIN LEMAHIEU'S ISO PLAINTIFFS' OPPOSITION
SUSMAN LLP
                   520510.01            TO DEFENDANT'S SPECIAL MOTION TO STRIKE COMPLAINT
     Case 2:19-cv-04237-SVW-PJW Document 23-1 Filed 07/15/19 Page 7 of 7 Page ID #:785



               1 defamatory statements made by Mr. Silver. It hired attorneys, spent substantial
               2 money further attempting to clear up the confusion caused by Mr. Silver.
               3
               4               I declare under the penalty of perjury under the laws of the State of California
               5 that the foregoing is true and correct.
               6
                                                                  Split
               7               Executed on July 15, 2019 at _________________, Croatia.
               8
               9                                                       _______________________________
                                                                       COLIN LeMAHIEU
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
ROSENFELD,                                                         7
 MEYER &                              DECLARATION OF COLIN LEMAHIEU'S ISO PLAINTIFFS' OPPOSITION
SUSMAN LLP
                   520510.01             TO DEFENDANT'S SPECIAL MOTION TO STRIKE COMPLAINT
